
	

113 HR 5683 RH: Ensuring Access to Justice for Claims Against the United States Act
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 488
		113th CONGRESS
		2d Session
		H. R. 5683
		[Report No. 113–650]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. DeSantis (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the Judiciary
		
		
			December 8, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To ensure appropriate judicial review of Federal Government actions by amending the prohibition on
			 the exercise of jurisdiction by the United States Court of Federal Claims
			 of certain claims pending in other courts.
	
	
		1.Short titleThis Act may be cited as the Ensuring Access to Justice for Claims Against the United States Act.
		2.Jurisdiction of United States Court of Federal Claims
			(a)Amendments to title 28, United States Code
				(1)In generalSection 1500 of title 28, United States Code, is amended to read as follows:
					
						1500.Presumption of stay
							(a)DefinitionsIn this section—
								(1)the term court means any of the courts described in section 610; and
								(2)the term Court of Federal Claims means the United States Court of Federal Claims.
								(b)Presumption of stayExcept as provided in subsection (d), if a civil action is pending in, or on appeal from, the Court
			 of Federal Claims, and the plaintiff or assignee of the plaintiff also has
			 pending in any other court a civil action that includes a claim against
			 the United States or an agency or officer of the United States arising
			 from substantially the same set of operative facts, the court presiding
			 over the action that was filed later shall stay the action, in whole or in
			 part, until the action that was filed first is no longer pending.
							(c)Determining first-Filed action
								(1)AppealsFor purposes of subsection (b), the date of filing for a civil action that is pending on appeal
			 from the Court of Federal Claims is the date on which the action was filed
			 in the Court of Federal Claims.
								(2)Actions or appeals filed on same dayFor purposes of subsection (b), if the actions described in subsection (b) were filed on the same
			 day, without regard to the time of day, the action that is pending in, or
			 on appeal from, the Court of Federal Claims shall be treated as having
			 been filed first.
								(d)ExceptionsThe requirement to stay an action under subsection (b) shall not apply if—
								(1)the parties in each of the actions that include a claim based on substantially the same set of
			 operative facts otherwise agree; or
								(2)the required stay is not, or ceases to be, in the interests of justice..
				(2)Technical and conforming amendmentThe table of sections for chapter 91 of title 28, United States Code, is amended by striking the
			 item relating to section 1500 and inserting the following:
					
						
							1500. Presumption of stay..
				(b)Applicability
				(1)In generalSection 1500 of title 28, United States Code, as amended by subsection (a), shall apply to any
			 action pending on, or filed on or after, the date of the enactment of this
			 Act, but does not apply in a case in which the action filed later (as
			 determined in accordance with such section, as so amended) is pending (on
			 such date of enactment) in a court of appeals of the United States or the
			 Supreme Court of the United States, or in a case in which a judgment has
			 been entered as of such date of enactment but for which the time to file
			 an appeal has not expired.
				(2)Previous jurisdictional barAny claim in an action pending on the date of the enactment of this Act either in a court of
			 appeals of the United States or the Supreme Court of the United States, or
			 for which the time to file an appeal has not expired, shall not be subject
			 to the jurisdictional bar under section 1500 of title 28, United States
			 Code, as in effect on the day before the date of the enactment of this
			 Act.
				
	
		December 8, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
